Citation Nr: 1632878	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2014, the Veteran appeared at a video hearing with the undersigned Veterans Law Judge. A transcript is of record in the Virtual VA claims file.

The matters listed above, along with a claim of entitlement to service connection for diabetes mellitus, type 2, were previously before the Board in June 2015.  At that time, the Board granted service connection for diabetes mellitus, type 2, but remanded the remaining issues to the RO to obtain relevant, outstanding VA treatment records.  In October 2015, records from the Huntington, West Virginia VA Medical Center from February 2009 to October 2015 were associated with the claims file, as noted in the November 2015 Supplemental Statement of the Case (SSOC).   

In its review of the record, the Board notes that additional records were received prior to the issuance of the November 2015 Supplemental Statement of the Case (SSOC) that were not listed on the SSOC, to include military personnel records, treatment records from the Lexington, Kentucky VA Medical Center from October 2001 to September 2015 and from the Huntington, West Virginia VA Medical Center from October 2015 to November 2015, and an October 2015 VA Cardio examination.  However, these records have no bearing on the claims at issue.  The military records were redundant because they discuss the Veteran's service dates and ships he served on, which was already noted elsewhere in the record.  The VA treatment records and examination focused on the Veteran's cardiac issue, and have no bearing on the pending service connection claim for ankle disabilities.  Since these records are either redundant or not relevant, a waiver of RO review in the first instance is not necessary.  

In a December 2015 statement, the Veteran referenced having numbness in the feet which his doctors indicated was because of diabetes.  The RO should provide him VA's official claims form and notify him of the need to file a claim for diabetic neuropathy if he wishes to do so.  

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability is not etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran asserts that he is entitled to service connection for a right ankle disability.  In service, the Veteran had only acute injuries to the right ankle following enlistment.  At enlistment, no issues involving the right ankle were noted by the examiner or the Veteran.  A little less than two years into service, the Veteran attended a sick bay visit in June 1967 complaining of right foot pain. He reported being jumped by some individuals the night before.  When evaluated, the right ankle, rather than the right foot, appeared injured.  Tenderness was noted in the malleolus region.  However, X-rays of the right ankle were negative.  The Veteran was given crutches to get around and restricted to light duty for a week.  
Following the June 1967 injury, the Veteran appeared to reinjure the right ankle in October 1967, as he reported at that time being caught in a wire, injuring the right ankle. The examiner noted that the ankle appeared to be badly sprained.  X-rays were negative. The Veteran was told to elevate the affected extremity.  Nearly two years later in June 1969, at the separation examination, the Veteran was released with no complaints or notations of ongoing right ankle issues.  

Following service, no reports of right ankle issues occurred until the Veteran filed his service connection claim in March 2010, more than 40 years after discharge.  In the Veteran's claim, he reported having no issues with the right ankle until recently.  After separation, the Veteran stated that he wore high top tennis shoes and never had any problems with his right ankle.  The Veteran also stated that he avoided jobs that required him to be on his feet.    

Since there was no objective medical evidence of a current right ankle injury within the VA treatment records obtained on the Veteran's behalf, VA scheduled him for an examination in September 2012.  The Veteran took that opportunity to reiterate the lack of right ankle issues. He reported that over the years post-discharge, the right ankle was not a problem for him and that he had no history of arthritis in the right ankle.  The Veteran's statements were consistent with the examination results.  The examiner identified tibiotalar joint spurs in the right ankle with limited flexion, but no pain.  The examiner described this disability as non-specific.  X-rays of the right ankle did not reveal any arthritic conditions.  

The examiner opined that the right ankle disability was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale provided was that following the October 1967 right ankle sprain in service, the Veteran completed the next two years of service without further problems with the right ankle.  X-rays revealing the presence of spurs were nonspecific and were more likely than not the result of trauma to his ankles as a result of his occupation as a house painter and the necessity of spending hours at a time climbing and remaining on ladders.  At the hearing, the Veteran did not note any specific injury related to his work as a painter.

Even though the Veteran contends that the right ankle condition is etiologically related to service, he is not competent to make such an assertion.  Only those with medical expertise are competent where the determinative issue is medical in nature. Jones v. West, 12 Vet. App. 460 (1999).  The Veteran does not contend and no evidence of record indicates that he has the requisite medical expertise.  Therefore, the Veteran is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With the only probative medical opinion of record being from the September 2012 examiner, and no opinions to the contrary, including in more recent VA treatment records, the Board is unable to grant service connection.   This finding is consistent with the record which demonstrates no chronic right ankle condition at separation, the Veteran's statements that he did not have right ankle problems until many years after service, and a medical opinion the current right ankle disability is not related to service. 

VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The information contained in July 2011 and October 2011 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, VA obtained the Veteran's post-service treatment records from private and VA sources. He was also provided a VA examination in September 2012, which evaluated the nature and etiology of the Veteran's right ankle disability.  The Board finds the examination report of record to be adequate for compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner that performed the examination is a medical professional and provided the Board sufficient information to render a decision on the pending claim. 

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in May 2014.  VA also has duties when a Veterans Law Judge conducts a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a Veterans Law Judge conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   During the Board hearing, the undersigned and the Veteran's representative asked the Veteran a series of questions to elicit information as to the etiology of his claimed service connected disabilities involving the ankles.   He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment. Based on the Veteran's statements of continued and past VA treatment, those records were obtained through the Board's June 2015 remand.  

The Board's prior Remand also notified the Veteran that evidence he had referenced at the hearing was not part of his file, and he was advised to re-submit any evidence he wanted the Board to consider.  A September 2015 letter then gave him the information on how to re-submit evidence to support his claim.  He did not submit any evidence, and in response to the SSOC, he indicated that he had no further evidence to submit.  

There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran asserts that he has recurrent ankle sprains affecting the left ankle that stem from service.  A September 2012 VA ankle examination identified spurs of the left tibiotalar joint.  Outstanding treatment records associated with the claims file in October 2015 indicate the potential for service connection based on a secondary theory of entitlement.  Therefore, an examination is warranted.

At a February 2015 Huntington, West Virginia VA Medical Center appointment, the Veteran reported having recurrent syncopal episodes lasing the past five or so days.  After one such spell, the Veteran complained of mild tenderness to deep palpation of the left ankle.  Subsequent x-rays taken of the left ankle revealed a displaced lateral malleolar fracture with lateral shift of the talus and evidence of an unstable injury.  Corrective surgery and physical therapy followed.  Since the injury, the Veteran reports achiness and an inability to walk for prolonged distance.

The syncopal episode that caused the fall resulting in the left ankle fracture has been linked to service-connected coronary artery disease.  The Veteran was service connected for this coronary artery disease effective November 18, 2010 in a December 2015 rating decision.  An October 2015 VA heart examination noted frequent syncope as a symptom of the service-connected disability.  

Since the evidence is suggestive that either the syncope from the service-connected coronary artery disease either caused the current left ankle disability or alternatively, may have aggravated the current left ankle disability (tibiotalar spur), a VA examination with opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Lexington, Kentucky VA Medical Center since October 2015.

2.  Schedule the Veteran for a VA examination to evaluate the etiology of the left ankle disability.  In doing so, the examiner must answer the following:

a)  Prior to the February 2015 left ankle fracture, did the Veteran have a disability of the left ankle?  If so, please list the disability and date of diagnosis.  

The Veteran has consistently reported a history of sprains.  A September 2012 VA examiner diagnosed the Veteran with left tibiotalar spur.  The examiner should take this opportunity to discuss any left ankle disabilities in service, if any.

b)  If a left ankle disability existed prior to the February 2015 left ankle fracture, is it at least as likely as not that the left ankle disability was caused or aggravated by the Veteran's military service?

c)  Since the February 2015 left ankle fracture, does the Veteran have any additional impairment of the left ankle?  
If so, identify the nature of the residuals and resulting functional limitations.  The Veteran has reported residual achiness and reduced endurance when walking.  

d)  If a residual disability from the left ankle fracture exists, is it at least as likely as not that the residuals were caused or aggravated by the syncope from his service-connected coronary artery disease?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After the above development is completed, re-adjudicate the issue(s) on appeal.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


